Citation Nr: 0500362	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from October 1972 to February 1977.  He 
died in November 1998.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This case was previously before 
the Board in December 2003 at which time it was remanded to 
the RO for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for a single disability, that of post-
traumatic stress disorder (PTSD), for which a 100 percent 
rating had been in effect from October 1991 until the time of 
his death.

2.  The veteran is shown to have died as the result of 
adverse effects of drugs, which was described as being 
accidental in a November 1998 Report of Autopsy.  No other 
conditions contributing to death were identified.

3.  The service-connected PTSD is shown to have played a 
contributory role in producing or at least accelerating the 
veteran's death.

4.  The issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD contributed 
substantially or materially in producing his death.  
38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.12 (2004).

2.  A claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is dismissed as moot.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126 (West 2002).  The law provides that VA has 
duties to notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the claim of entitlement to service connection for the cause 
of the veteran's death, development as to this issue to 
comply with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this claim.  In addition, the grant of service connection for 
the cause of the veteran's death has rendered moot the 
appellant's claim of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.

Analysis

The appellant contends that the veteran's service-connected 
psychiatric disability of PTSD was a contributory cause of 
his death.  It is her contention that the drug dependency 
which led to the death of her husband was secondary to his 
service-connected PTSD.

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c).

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312.  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

Prior to his death, the veteran was service-connected for 
PTSD, rated as 100 percent disabling from October 1991.  

The veteran died in November 1998.  His death certificate 
lists the immediate cause of his death as adverse effects of 
drugs.  A November 1998 Report of Autopsy also reflects the 
cause of death as adverse effects of drugs and characterizes 
the manner of death as "accident."

Service medical records do not show any treatment for drug 
abuse.  VA PTSD examination reports as well as outpatient and 
hospitalization records reflect that the veteran had a 
history of treatment for psychiatric complaints, to include 
PTSD, as well as drug use.  Specifically, a report of VA 
hospitalization, dated from May to August 1990, includes a 
diagnosis of PTSD and notes that the veteran had a long 
history of alcoholism and cocaine abuse.  This 
hospitalization report further notes a diagnostic impression 
of PTSD, delayed, with associated depression and associated 
substance abuse.  Similarly, an April 1995 report of VA 
examination for PTSD includes a diagnosis of history of drug 
and alcohol dependence, now in remission, secondary to PTSD.  
These records further reflect that the veteran experienced 
suicidal ideation and had a history of suicide attempts.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
service-connected PTSD and his cause of death, the Board 
concludes that the preponderance of the evidence is in favor 
of granting the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
evidence of record supports the conclusion that the veteran's 
service-connected PTSD disability was a contributory cause of 
his death.

At the time of his death, the veteran was rated as 100 
percent disabled for his service-connected PTSD.  A service-
connected disability will be considered as the contributory 
cause of death when that disability contributed substantially 
or materially to death, combined to cause death, or aided 
assistance to the production of death.  While the veteran's 
service medical records do not show that he suffered from 
drug abuse during service, VA treatments records and 
examination reports show that the veteran had a history of 
alcohol and drug abuse in connection with his diagnosis of 
PTSD.  Specifically, the record contains two diagnoses which 
reflect that the veteran's drug abuse was secondary to his 
PTSD.  

Upon consideration of the foregoing, the Board finds that 
service connection for the cause of the veteran's death is 
warranted in this case.  Thus, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is granted.  

Inasmuch as the foregoing decision constitutes a full grant 
of the benefit sought on appeal with respect to the issue of 
service connection for the cause of the veteran's death, the 
issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is rendered moot.  The appellant would be 
entitled to no additional benefits by virtue of a grant of 
DIC under the provisions of 38 U.S.C.A. § 1318.  See Mintz v. 
Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant).  Accordingly, the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is dismissed.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.



________________________________________________
A. M. Shawkey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


